                      Case 3:19-cr-00329-RS Document 1 Filed 07/12/19 Page 1 of 6


AO 91 (Rev. 11/11) Criminal Complaint


                                        United States District Court
                                                                 for the                                        -"JL 12 2019^
                                                    Northern District of California


                  United States of America
                                V.

                                                                           Case No.
          OBED ALFONSO OBESO-CORTEZ


                                                                                  3     19         710S1
                                                                                                                         MAG
                          Defendant(s)


                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or aboutthe date(s) of                     Febmary 1, 2016              in the county of            Contra Costa       in the
     Northern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Description
8 U.S.C.§ 1326(a)                                Illegal Reentry Following Removal

                                                 Maximum 10 years term of imprisonment: maximum fine of $250,000;
                                                 maximum term of supervised release of three yars, mandatory $100 special
                                                assessment




         This criminal complaint is based on these facts:
See attached Affidavit of Deportation Officer Christopher Howe in Support of Criminal Complaint.




         SZf Continued on the attached sheet.


                                                                                               Complainant's signature
        Approved as to form
                                                                                  Christopher Howe, ICE Deportation Officer
                  SAUSA Alexan4ra Shepard
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:       Qylt^
                                                                                                  Judge's signature

City and state:                         av%          ^                         Hon. Thomas S. Hixson, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 3:19-cr-00329-RS Document 1 Filed 07/12/19 Page 2 of 6
Case 3:19-cr-00329-RS Document 1 Filed 07/12/19 Page 3 of 6
Case 3:19-cr-00329-RS Document 1 Filed 07/12/19 Page 4 of 6
Case 3:19-cr-00329-RS Document 1 Filed 07/12/19 Page 5 of 6
Case 3:19-cr-00329-RS Document 1 Filed 07/12/19 Page 6 of 6
